           Case 1:20-cv-10323-RA Document 14
                                          13 Filed 09/10/21
                                                   09/09/21 Page 1 of 1




                                                       September 9, 2021
Via ECF
Hon. Ronnie Abrams, U.S. District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

               Re:     Cardona v. Saul, Comm’r of Soc. Sec.
                       Docket No.: 1:20-CV-10323-RA

Dear Judge Abrams:

       I represent the plaintiff, Ginette Cotto Cardon, in the above-referenced matter seeking review
of the denial of Social Security benefits. Assistant U.S. Attorney Susan Baird represents the
Commissioner.

       I write in accordance with Your Honor’s Individual Practice Rules to request a 60-day
adjournment of the briefing schedule as follows:

                                               Current Deadline                New Deadline
       Plaintiff’s Motion                      Sept. 13, 2021                  Nov. 12, 2021
       Defendant’s Cross/Opposition            Nov. 12, 2021                   Jan. 11, 2022
       Plaintiff’s Reply                       Dec. 3, 2021                    Feb. 1, 2022

        I make this request because delays in producing the Administrative Record due to the
COVID-19 Pandemic in almost all of my Social Security lawsuits has led to multiple scheduling
conflicts in September and October. I have already had to prepare and file briefs in 2 other cases in
another District this month, and I have another brief due on September 14, 2021 (which had already
been adjourned). As a result, I cannot complete my moving papers by the current deadline.

        I have consulted with Ms. Baird, and she consents to this request. Plaintiff has not made any
prior requests for an adjournment on this case, although the Commissioner was given two (2)
adjournments (on consent) to produce the Administrative Record.

        If any additional information is needed in connection with this request, please do not hesitate
to contact me. Thank you for your consideration of this request.

                                                       Respectfully submitted,             Application granted.
                                                       THE DEHAAN LAW FIRM P.C.
                                               By:     /s/ John W. DeHaan                  SO ORDERD.
                                                       John W. DeHaan, Esq.
                                                       jdehaan@dehaan-law.com
cc:    AUSA Susan Baird (via ECF)                                                          ____________________
                                                                                           Hon. Ronnie Abrams
                                                                                           09/10/21
